Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
April 30, 2007 (the “Effective Date”), by and between Ascent Solar Technologies,
Inc., a Delaware corporation (the “Company”), and Ashutosh Misra (the
“Executive”).

RECITALS

A.            The Company desires to employ and retain the unique experience,
abilities, and services of the Executive as Senior Vice President of Operations
and Corporate Affairs.

B.            The Executive agrees to perform the services of Senior Vice
President of Operations and Corporate Affairs for the Company in accordance with
the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties contained in this Agreement, the Company and Executive agree as
follows:

1.             Term.  The term of this Agreement is for three (3) years,
commencing on April 30, 2007 (the “Start Date”), unless amended by agreement of
the parties or terminated as set forth in Section 5.

2.             Duties.  The Executive will devote his full business time,
energies and best efforts to the promotion of the business and affairs of the
Company, with responsibility to perform such duties as are specified from time
to time by the Board of Directors of the Company (the “Board”) and/or the chief
executive officer of the Company (the “CEO”).  The Executive shall report to the
CEO.

3.             Compensation.

a)             Base Compensation.  In consideration of all services to be
rendered by the Executive to the Company as an employee under this Agreement,
the Company will pay to the Executive the base salary of $160,000 per year from
the Start Date through the termination of this Agreement and any extensions of
it (“Base Salary”), payable in accordance with the Company’s standard payroll
practices.

b)             Bonus Compensation.  As further compensation, the Company may pay
to the Executive an annual bonus of up to thirty percent (30%) of Base Salary,
at such times and in such amounts as the Board and its Compensation Committee
may determine in their discretion based on the Executive’s individual
performance and the overall performance of the Company;

c)             Equity Compensation.  As further compensation, upon approval by
the Compensation Committee of the Board in its sole discretion, on or after June
15, 2007, the

1


--------------------------------------------------------------------------------


 

Company may grant the Executive options to purchase shares of the Company’s
common stock, vesting in co-equal amounts (to the extent possible) over three
(3) years from the date of grant, at an exercise price equal to the closing
price of the Company’s common stock on the Nasdaq Capital Market on the date of
grant.  If granted, the options shall be governed by and issued under the
Company’s 2005 Stock Option Plan, as amended.

d)             Vacation.  The Executive will receive four (4) weeks of paid
vacation for each contract year of this Agreement, commencing on the Start
Date.  Vacation will be prorated in the event of termination pursuant to Section
5.  The Executive will not be entitled to carry over accrued but unused vacation
from one contract year to the next.

e)             Relocation Expenses.  None.

f)             Benefit Plans.  To the extent permitted by law and except as
otherwise may be determined by the Board, the Executive will be eligible to
participate in the Company’s standard benefit plans according to plan
provisions.

4.             Confidential Information.

a)             Company Information.  Executive agrees at all times during the
term of his employment and thereafter, to hold in strictest confidence, and not
to use, except for the benefit of the Company, or to disclose to any person,
firm or corporation without written authorization of the Board of Directors of
the Company, any Confidential Information (as defined below) of the Company. 
For purposes of this Agreement “Confidential Information” is defined as any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information
disclosed to Executive by the Company either directly or indirectly in writing,
orally or by drawings or observation of parts or equipment. Confidential
Information does not include any of the foregoing items which has become
publicly known and made generally available through no wrongful act of Executive
or of others who were under confidentiality obligations as to the item or items
involved.

b)             Former Employer Information.  Executive agrees that he will not,
during his employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that he will not bring onto the premises of the
Company any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

c)             Third Party Information.  Executive recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any

2


--------------------------------------------------------------------------------


 

person, firm or corporation or to use it except as necessary in carrying out his
work for the Company consistent with the Company’s agreement with such third
party.

5.             Termination of Employment.

a)             Termination for Cause.  Notwithstanding any provision contained
in this Agreement to the contrary, the Company may immediately terminate this
Agreement for Cause (as defined below) without giving notice or compensation to
the Executive.  For purposes of this Agreement “Cause” includes but is not
limited to the following:  (i) the conviction of the Executive or a pleading of
guilty or nolo contendere to any felony or misdemeanor, or any crime involving
moral turpitude, (ii) a material breach by Executive of his obligations under
this Agreement, which will include a failure to perform such duties as are
reasonably assigned to the Executive by the Board, (iii) any act by Executive of
disloyalty to the Company, or (iv) any violation of Executive’s fiduciary duties
to the Company.

b)             Termination Without Cause.  Either the Company or the Executive
may terminate this Agreement without Cause on giving not less than 30 days’
prior written notice to the other party.

c)             Disability.  Unless prohibited by applicable law, this Agreement
may be terminated if the Executive suffers a Permanent Disability (as defined
below).  For purposes of this Agreement, “Permanent Disability” is defined as
the Executive’s inability, due to illness, accident, or other cause, to perform
the majority of his usual duties for a period of three (3) months or more
despite reasonable accommodation by the Company.

d)             Death.  If the Executive dies, this Agreement will automatically
terminate.

6.             Compensation Upon Termination.

a)             Termination for Cause.  If the Executive is terminated for Cause
pursuant to Section 5(a), the Company will pay the Executive only his Base
Salary accrued through the date of termination.

b)             Termination Without Cause.  If the Executive is terminated
without Cause pursuant to Section 5(b), the Company will pay the Executive his
Base Salary for a period of twelve (12) months after the date of termination.

c)             Disability.  During any period that the Executive fails to
perform his duties and responsibilities hereunder as a result of incapacity due
to physical or mental illness, the Executive will continue to receive his Base
Salary until the Executive’s employment is terminated pursuant to Section 5(c)
and thereafter the Executive will receive any disability insurance benefits to
which the Executive is entitled.

d)             Death.  If this Agreement terminates due to the death of the
Executive, then any interests that the Executive may have under the provisions
of this Agreement will be

3


--------------------------------------------------------------------------------


 

payable to the Executive’s estate inclusive of Base Salary provided for in this
Agreement as if the Executive terminated his employment without Cause.

7.             Board Approval.  No part of this Agreement will be effective or
binding upon the parties unless and until approved or ratified by the
Compensation Committee of the Board.

8.             Successors.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

9.             Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement will be settled exclusively by arbitration in
Denver, Colorado, in accordance with the rules of the American Arbitration
Association then in effect by an arbitrator selected by both parties within 10
days after either party has notified the other in writing that it desires a
dispute between them to be settled by arbitration. In the event the parties
cannot agree on such arbitrator within such 10-day period, each party will
select an arbitrator and inform the other party in writing of such arbitrator’s
name and address within 5 days after the end of such 10-day period and the two
arbitrators so selected will select a third arbitrator within 15 days
thereafter; provided, however, that in the event of a failure by either party to
select an arbitrator and notify the other party of such selection within the
time period provided above, the arbitrator selected by the other party will be
the sole arbitrator of the dispute. Each party will pay its own expenses
associated with such arbitration, including the expense of any arbitrator
selected by such party and the Company will pay the expenses of the jointly
selected arbitrator. The decision of the arbitrator or a majority of the panel
of arbitrators will be binding upon the parties and judgment in accordance with
that decision may be entered in any court having jurisdiction thereover.
Punitive damages will not be awarded.

10.          Absence of Conflict.  The Executive represents and warrants that
his employment by the Company as described herein will not conflict with and
will not be constrained by any prior employment or consulting agreement or
relationship.

11.          Assignment.  This Agreement and all rights under this Agreement
will be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective personal or legal representatives,
executors, administrators, heirs, distributees, devisees, legatees, successors
and assigns. This Agreement is personal in nature, and neither of the parties to
this Agreement will, without the written consent of the other, assign or
transfer this Agreement or any right or obligation under this Agreement to any
other person or entity; except that the Company may assign this Agreement to any
of its affiliates or wholly-owned subsidiaries, provided, that such assignment
will not relieve the Company of its obligations hereunder.

12.          Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the

4


--------------------------------------------------------------------------------


 

provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto.

13.          Waiver.  Failure or delay on the part of either party hereto to
enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof. Additionally, a waiver by either party or a breach
of any promise hereof by the other party will not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.

14.          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

15.          Headings.  The headings of the paragraphs contained in this
Agreement are for reference purposes only and will not in any way affect the
meaning or interpretation of any provision of this Agreement.

16.          Applicable Law.  This Agreement will be governed by and construed
in accordance with the internal substantive laws, and not the choice of law
rules, of the State of Colorado.

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, none of which need contain the signature of more than one party
hereto, and each of which will be deemed to be an original, and all of which
together will constitute a single agreement.

18.          Termination of Prior Agreements.  Upon the Effective Date of this
Agreement, all prior and still existing employment or consulting agreements
between the Executive and the Company shall terminate.

[signature page follows]

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.

COMPANY:

ASCENT SOLAR TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

EXECUTIVE:

 

 

 

 

 

Ashutosh Misra

 

 

6


--------------------------------------------------------------------------------